DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8, 10, 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park (WO 2015/083948).

Regarding Claims 1-4, 6, 8, Park teaches a material represented by P-14 (page 11):


    PNG
    media_image1.png
    214
    161
    media_image1.png
    Greyscale


L = phenylene (per claim 2)
Ar1 = pyrimidine (per claim 3)
Ar3 = biphenyl (per claim 4)
Reads on 1a (per claim 8)
Ar4 = Formula (II) (per claim 6)

Regarding Claim 5, Park teaches a material represented by P-16 (page 11):

    PNG
    media_image2.png
    193
    135
    media_image2.png
    Greyscale

	P-16 reads on applicants’ Formula 1 wherein R1-R10 = H; L = phenylene; Ar1 = pyrimidine; Ar2 and Ar3 = phenyl (per claim 5).

	
Regarding Claims 10, 14-16, Park teaches an OLED comprising a light emitting layer between an anode and a cathode (machine trans. page 6 )  the above compounds can be used in the light emitting layer (machine trans. page  6)  (per claims 10 and 14-15). The OLED can be used in a display device (machine trans. page 7) (per claim 16).

Claim(s) 1-3, 5, 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cho (KR 2015124000).

Regarding Claims 1-3, 5, 7, Cho teaches a material represented by 7-4 (page 4):

    PNG
    media_image3.png
    152
    194
    media_image3.png
    Greyscale

7-4 reads on applicants’ Formula 1 wherein R1 and R2 are fused to for a ring; R3-R10 = H; L = phenylene; Ar1 = triazine; Ar2 and Ar3 = phenyl; Ar4 = Formula (II) (per claim 1).
L = phenylene (per claim 2)
Ar1 = triazine (per claim 3)
Ar2 = phenyl (per claim 5)
R1 and R2 are fused to for a ring (per claim 7)

Regarding Claim, Cho teaches the organic electric device (100) according to the present invention comprises the first electrode (120) formed on the substrate (110), and the second electrode (180) and the organic layer including the compound according to the present invention between the first electrode (110) and the second electrode (180). Then, the first electrode (120) is the anode and the second electrode 
The organic layer comprises the first electrode (120), successively, the
hole injection layer(HIL) (130), the hole-transport layer (140), the light-emitting layer (150), the electron-transport layer (160) and the electron injection layer (170). Then, the other layer except for the light-emitting layer (150) is not formed. The hole blocking layer, the electron blocking layer, the light emitting assist layer (151), the buffer layer (141) etc further can be included and the electron-transport layer (160) etc. can serve of the hole blocking layer.
The compound (7-4) according to the present invention applied to the organic layer will be able to be used for the material of the host of the hole injection layer (HIL) (130), hole-transport layer (140), electron-transport layer (160), electron injection layer (170), light-emitting layer (150) or the dopant or the light efficiency improving layer. (machine trans. page 8) (per claims 10)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Cho (KR 2015124000).

Regarding Claim 9, Cho teaches the compound of claim 1 as 7-4, as discussed above. 7-4 is a derivative of generic C1 (page 3): 


    PNG
    media_image4.png
    203
    391
    media_image4.png
    Greyscale

7-4 shows m =2 and R = phenyl. Cho further teaches that R can be an aryl group, for example, it can be the phenyl group, the naphthyl group, the biphenyl group, the antracenyl (machine trans. page 6). The various aryl groups are viewed as functionally equivalent and readily exchangeable whereby upon selection gives rise to obvious variants of generic C1.
	One such variant reading on A-1 shows a modification of 7-16 wherein on of the phenyl groups is replaced with a biphenyl group.
	 It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have made a variety of derivatives of generic C1 by selecting various functional equivalent substituents which would have included the above variant which reads on the instant limitations, absent unexpected results (per claim 9).



Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Cho (KR 2015124000) in view of Cosimbescu (US 2005/0089715).

	
Regarding Claim 17, Cho teaches an OLED but fails to mention usage in a lighting device.
Cosimbescu teaches OLEDs can be used in a display device and a lighting device (paragraph 14). 
As both Cho and Cosimbescu teach OLEDs and Cosimbescu teaches OLEDs can be used in a display device and a lighting device, it would have been obvious to one of ordinary skill in the art before the filing date of invention to have used the OLED of Cho in known application areas which would have included incorporation into a lighting device which reads on the instant limitations, absent unexpected results (per claim 17).	


Allowable Subject Matter
Claims 11-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record fails to show:
The semiconducting layer (per claims 11-13)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY D CLARK whose telephone number is (571)270-7087.  The examiner can normally be reached on 8AM-4PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GREGORY D CLARK/Primary Examiner, Art Unit 1786